DETAILED ACTION
This is a final Office action addressing applicant’s response 10 September 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending and examined.

Drawings
Applicant’s replacement drawings dated 10 September 2022, are entered.

Specification
The substitute specification dated 25 August 2022, is entered.

The disclosure is objected to because of the following informalities: 

The brief description of the drawings contains more than the view of the figure.  It include language, which has limitations and reference characters, that is more appropriate for the Detailed Description of the Invention section.  This issue was previously raised in the Office action dated 24 July 2020 (see page 5). An example of proper language would be “Fig. 1 is a view of the present invention in an expanded condition” [or equivalent]).

Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  Further, limitations that follow language such as “may” is considered optional language and not required for consideration with respect to prior art.
	The examiner is including a link from www.uspto.gov to a claim drafting workshop for applicant’s reference.  Applicant is encouraged to review this document along with the prior art cited for reference.

	https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf

Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  The examiner will not repeat the rejection for multiple issues of the same instance for brevity.

Claim 1: Two expandable sustainable member beams with a plurality of spikes for creating a structural frame, each (object to as to what “each references”) comprising: a housing segment that holds a plurality of segments that make up the first beam (indefinite as to whether this is one of the “two…beams” previously referenced), wherein said beam is capable of being expanded and retracted along a longitudinal length, leveled, and positioned at different angles without the use of tools, wherein a plurality of segments (indefinite as to whether these are the same or different segments previously presented) diminish in latitudinal values from the largest outer most segment (lacks antecedent basis), recited as the housing segment, to the smallest innermost segment recited as the base segment (“the base segment” lacks antecedent basis; the language ”wherein a plurality or segments…as the base segment” is indefinite as to the metes and bounds of what this limitation is claimed); 
said spikes positioned on said segments prohibit subsequent segments from entering the cavities (lacks antecedent basis) of the previous segments at various longitudinal values along the segments, during expansion of said beam the said spikes are compressed by the passing of said segments, allowing said segments of lesser dimensional latitudinal values to pass uninhibited through said segments with greater dimensional latitudinal values; this paragraph is replete with issues similar to those previously addressed – e.g., antecedent issues, indefinite as to the metes and bounds of the subject matter claimed) 
wherein the innermost segment of said segments is a base segment (indefinite as this limitation has been previously provided) comprising; a mount point, the mount point receiving a threaded rod from a self-leveling detachable base, wherein a perforated ball-nut is threaded on to the threaded rod to attach said base segment to a self-leveling detachable base (indefinite as this limitation has already been provided); 
wherein said segments include a rigidity mechanism comprising; said spikes allowing for said spikes of the first expandable sustainable member beams to be inserted into the spikes of a like expandable sustainable member beam (indefinite as to what constitutes a “like expandable…beam”); thereby forming an attachment between the two beams; (the language of this paragraph is indefinite as to how this occurs) 
wherein said spikes allowing for said beam (indefinite as to which beam is being referenced) to attach to penetrable wood products; 
said beam capable of being used singularly or as a plurality with like beams (lacks antecedent basis) to create a stand or work surface; Page 12 of 29 Appl. No. 16/409,719 Amit. dated August 27, 2022 Reply to Office action of July 29, 2019
said beam further including:

said beam further including:
a wand, comprising; a miniature version of said beam (indefinite for reasons previously provided) that may be extended perpendicularly to the beam for draping a fabric to create an enclosed space:: (indefinite as to the metes and bounds of what constitutes “a miniature version” of a beam; “::” is objected to as redundant)
wherein, said segment walls (lacks antecedent basis) having means of penetrating a sub-surface while said beam is in a latitudinal position, comprising; segment walls (indefinite as to whether these are the same or different walls previously presented) wherein having portions of said walls having protrusions extending beyond the perimeter edges of said segment walls to create a spike (indefinite as to whether is a part of “spikes” previously claimed as a “spikes” (plural) is initially presented), recited as, protruding points;
wherein, said beam having a connection system for forming a structural frame (lacks antecedent basis) with additional like beams (lacks antecedent basis); 
wherein said beam is load bearing and includes a plurality of expandable rods that provide for varying expansion of said segments relative to one another (indefinite as to what “one another” references), said rods held by a plurality of grooves in respective corners of the inner walls (lacks antecedent basis) of said segments.  

Claim 2: The expandable sustainable member beam with spikes of claim 1, wherein having means of varying degrees of curvature, comprising; said segment walls having cut-outs sections of said walls at either the top perimeter or the bottom perimeter of said segments proportionality sized to allow for sections of subsequent segments to enter the walls of previous segments.  The claim is replete with issues previously addressed above, which will not be repeated here for brevity.
  
Claim 3: The expandable sustainable member beam with spikes of claim 1, wherein said spikes are formed on a like member beam in the opposite direction of the spikes recited in claim 1, allowing for said member beam of claim 1 to be inserted into the opposite spikes of the member beam of claim 3.  The claim is replete with issues previously addressed above, which will not be repeated here for brevity.  Further, the claim, as amended, depends from itself, which is improper.  In addition, as the claim depends from claim 1, this dependency should only be provided once, as the dependency necessarily incorporates all of claim 1.   

Allowable Subject Matter
The examiner believes claims 1-3 contain, along with the disclosure provided, allowable subject matter, however, the issues under 35 USC 112(b) must be remedied first.  The examiner has no art to cite against the claims, and no additional relevant art is provided other than that provided in the Office action dated 24 July 2020.

The examiner would be willing to assist in drafting an allowable claim upon final determination of allowable subject matter; however, applicant’s invention must clearly be set forth.  The examiner would be willing to discuss the case in an interview to advance prosecution, and applicant is encouraged to contact the examiner at the earliest possible time to avoid delays and potential fees in advancing prosecution.

Response to Arguments
Applicant provided no remarks, only amendments, addressing the matters raised in the prior Office action, so the examiner reserves comment at this time.


Miscellaneous

Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive and the examiner again stresses the retention of a registered practitioner to secure the applicant's best interests.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html


Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649                                                                                                                                                                                                   
Page 12 of 29 Appl. No. 16/409,719 Amit. dated August 27, 2022 Reply to Office action of July 29, 2019 
said beam further including: